Case 3:20-cv-01131-CAB-DEB Document 13 Filed 06/22/20 PageID.632 Page 1 of 2


                                                                                   Page 1 of 2

               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

 DAVID SIDNEY POTTER,

       Plaintiff,

 v.                                                   Case No. 4:20-cv-106-AW/MJF

 ASHFORD UNIVERSITY, et al.,

       Defendants.
                                                /

                         ORDER TRANSFERRING CASE

       Through an April 22, 2020 Report and Recommendation (ECF No. 12), the

magistrate judge recommended granting the Defendants’ motion to transfer this case

to the United States District Court for the Southern District of California. No

objections have been filed.

       As the magistrate judge explained, one moving for a transfer under 28 U.S.C.

§ 1404 must show (i) that the action could have been brought in the proposed

transferee court and (ii) that the convenience of the parties and witnesses and the

interests of justice favor a transfer. There is no dispute as to the first factor. As to the

second factor, the magistrate judge thoroughly analyzed appropriate considerations

and concluded that the case should be transferred. I agree with that conclusion.
Case 3:20-cv-01131-CAB-DEB Document 13 Filed 06/22/20 PageID.633 Page 2 of 2


                                                                             Page 2 of 2

      It is now ORDERED:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Defendants’ motion to transfer (ECF No. 6) is GRANTED.

      3.     The clerk must take appropriate steps to transfer this case to the United

States District Court for the Southern District of California.

      4.     The clerk will then close the file.

      DONE AND ORDERED this 19th day of June, 2020.

                                s/ Allen Winsor
                                United States District Judge




4:20-cv-106-AW/MJF
